GIERKE, Judge
(concurring):
This Court does not condone sexual harassment under any circumstances. The record in this case, however, supports the military judge’s conclusion that the sexual harassment did not rise to the level of duress and did not constitute a defense to 2Lt Bis-coe’s unauthorized absence. Although the majority relies on United States v. Smith, 44 MJ 387 (1996), in which I dissented, the facts in this case are significantly different from Smith. After reviewing the military judge’s inquiry into the possibility of duress and 2Lt Biseoe’s responses, I am satisfied that there is nothing in “substantial conflict” with 2Lt Biscoe’s guilty pleas. See United States v. Smauley, 42 MJ 449, 450 (1995). Accordingly, I join the majority in affirming the decision of the court below.